DETAILED ACTION
Claims 1-20 were filed with the amendment dated 12/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments overcome the previously set forth claim objections.
Applicant’s arguments and amendments overcome the previously set forth 35 USC 112b claim rejections.
Applicant’s amendments, however, have created new 35 USC 112 rejections.  The new rejections are set forth below. 
With regard to the 35 UCS 102 rejection over U.S. Pat. No. 7,143,992 (“Sassone”), Applicant argued that there is no suggestion of a control gap being divided into at least two separate regions one operating high-pressure and the other operating a low pressure.  Applicant further states that the device of Sassone corresponds to flow rates (see Remarks at page 10).  
The examiner respectfully disagrees.   The claims, as so broadly written, are met by the disclosure of Sassone.  The claims merely require that the separate regions act as a high-pressure region and regulates a functioning of the regulator  at a high pressure.  Sassone has a control gap (gap between bottom of 26 and space around 27) that is divided into at least two separate regions that act as a high pressure region and a act as a high pressure region and a low pressure region at least because the two separate regions regulate function of the regulator at a low pressure and a high pressure – the separate regions both work at low and high pressures.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one operating a high-pressure and the other operating at low-pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the examiner notes that the claims are met because when” the claimed and prior art products are identical or substantially identical in structure or composition… a prima facie case of either anticipation or obviousness has been established” (see MPEP at 2112.01(I)).  Thus, as the claimed product and Sassone product (compare Fig. 4 of Sassone with Fig. 9) are substantially identical, the function is presumed to be inherent and the claim is met.
 The claims remain rejected.  The rejection is made FINAL.
 
 Claim Rejections - 35 USC § 112a
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, the phrase “the regulating body (2) is separately deformable in the at least two regions” renders the claim noncompliant with the written description requirement.  There is no disclose in the specification of the regulating body being separately deformable.   The specification only states that “the regulating body can be deformed in the at least two regions” (page 2, lines 11-12).  There is no disclosure of how the regulating body deforms separately or explanation of the separate deformation.  What is Applicant intending to claim?  Is Applicant referring to the separate locations of the regions?
Dependent claims 2-20 are rejected for being dependent upon a rejected claim.
 
 Claim Rejections - 35 USC § 112b
 The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “the regulating body (2) is separately deformable in the at least two regions” renders the claim indefinite and confusing.  It is not clear what is being intended by the phrase “separately deformable”.  Is Applicant claiming that some parts of the regulating body deform while other do not?  Is Applicant claiming that the regulating body deforms over the separate regions?  For purposes of examination, the phrase will be construed as requiring deformation in the at least two  regions.
Dependent claims 2-20 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-15 and 17-20 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7143992 (Sassone et al.) (hereinafter “Sassone”).
With regard to claim 1, Sassone discloses a flow rate regulator (RF) comprising: a main body (20); a deformable regulating body (26; col. 4, lines 18-20) arranged on an inflow side (SI) with respect to the main body (20); a control gap (gap between bottom of 26 and space around 27) formed between the regulating body (26) and the main body (20); at least one drain opening (28) arranged downstream of the control gap (gap between bottom of 26 and space around 27) formed in the main body (20); the regulating body (26) being adapted to provide an inflow pressure-dependent deformation that defines a clear opening area of the control gap (gap between bottom of 26 and space around 27); the control gap (gap between bottom of 26 and space around 27) is divided into at least two separate regions such that the regulating body (26) is separately (understood to be “separately” deformable because deforms at two locations/regions) deformable (col. 4, lines 18-20) in the at least two regions (see annotated Figs.) such that one of the two separate regions, which acts as a high-pressure region (see annotated Fig.; “acts” as high pressure region is met because high 

    PNG
    media_image1.png
    822
    826
    media_image1.png
    Greyscale
 
With regard to claim 2, Sassone discloses supporting elements (27) that divide the control gap into the at least two separate regions (low pressure region and high pressure region in annotated Figs.) by the supporting elements (27) supporting the regulating body (26) at essentially zero inflow pressure (26 rests on 27, see col. 4, lines 26-33).
With regard to claim 3, Sassone discloses the supporting elements (27) are formed on the main body (20) (see Fig. 3).
With regard to claim 4, Sassone discloses that a distance (see annotated Fig. 4) between supporting elements (27) defining the high-pressure region (see annotated figs.), with the distance being measured within the high-pressure region (see annotated Figs.), is smaller than a second distance (see annotated Fig. 4) between supporting elements (27) defining the low-pressure region (see annotated Fig. 4), with the second distance (see annotated Fig. 4) being measured within the low-pressure region (see annotated Fig. 4).
With regard to claim 5, Sassone discloses that the high-pressure region (see annotated Fig. 4) is configured to remain at least partially open at all pressures (26 would not be able to close gap between 27s in high pressure region due to the closeness/proximity of each 27, see also Figs. 6-7).
With regard to claim 6, Sassone discloses that the low-pressure region (see annotated Fig. 9) is configured to be essentially closed (as best understood) above a pressure threshold (pressure high enough to deform 26 against 27 and 25A).
With regard to claim 7, Sassone discloses at least one intermediate element (25A) in the low-pressure region (see annotated Fig. 4), the at least one intermediate 
With regard to claim 8, Sassone discloses that the regulating body (26) is formed as a ring (“annular shape” col. 4, line 19).
With regard to claim 9, Sassone discloses that the supporting elements (27) are part of an arrangement of protrusions (27, col. 4, lines 26-28) and recessions (recesses/spaces between 27s, see Figs. 3 and 4) forming a regulating profile (profile around with 27 and spaces, see Fig. 4) that defines, together with the regulating body (26), the control gap (the gaps between 26 and 22).
With regard to claim 10, Sassone discloses that in the at least one low-pressure region (see annotated Figs.), the regulating profile forms a trough (see trough with bottom surface at location of line at 22A in Fig. 3) with tilted side walls (side walls of trough from 21 are tilted, see Fig. 3).
With regard to claim 11, Sassone discloses that the regulating body (26) is formed as a disc (annular disk 26, see Fig. 2).
With regard to claim 12
With regard to claim 13, Sassone discloses that the drain opening (28) is covered completely by the regulating body (see Fig. 3).
With regard to claim 14, Sassone discloses a continuous surface (see Fig. 3 and Fig. 8) on the main body (20) formed between a pair of adjacent supporting elements (27) defining the high-pressure region (see annotated Fig. 4). 
With regard to claim 15, Sassone discloses that the drain opening has at least one of an essentially circular outer periphery or, in the low-pressure region (see annotated Fig. 9), has an outer contour (outer contour of low pressure-region, see arc at end of lead line for S in Fig. 4) that describes a section of a circle (see Fig. 4) which contains the drain opening (that section has opening 28).
With regard to claim 17, Sassone discloses that, in the high-pressure region (see annotated Fig. 4), the main body (26) forms a groove (14) which has a depth such that the regulating body (2) remains at a distance from a base (at location of lead line for 22A in Fig. 3) of the groove (groove is located between 21 and 27 in Fig. 3) at all pressures.
With regard to claim 18, Sassone discloses that the at least one intermediate pressure (as best understood) is at least one of below a pressure range in which the high-pressure region (see annotated Fig. 4) regulates the behavior or below the pressure threshold, or the at least one intermediate element (25A) is shorter the supporting element (27; 25A is shorter than 27 – see Fig. 3 and Fig. 7).
With regard to claim 19
With regard to claim 20, Sassone discloses that the regulating body (20) is deformed along a direction of flow on the inflow side (SI), and the regulating body (26) is supported by a shoulder (25) formed at a pin (24) that penetrates the regulating body (20; see Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sassone.
With regard to claim 16
Sassone discloses all the claimed features with the exception of explicitly disclosing, a maximum of the control curve of the high-pressure region lies at a pressure above a pressure of an intersection point of the control curve of the high-pressure region with the control curve of the low-pressure region, or a maximum of the control curve of the low-pressure region lies at a pressure below a pressure of an intersection point of the control curve of the high-pressure region with the control curve of the low-pressure region or both.
Sassone does teach that the projections are at a calibrated height and distribution (col. 4, lines 26-33) which controls the flow of the fluid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the projections to a desired/calibrated height and distribution (see col. 4, lines 26-33 of Sassone) to arrive at any desired control curve and control curve intersection points,  such as a maximum of the control curve of the high-pressure region lies at a pressure above a pressure of an intersection point of the control curve of the high-pressure region with the control curve of the low-pressure region, or a maximum of the control curve of the low-pressure region lies at a pressure below a pressure of an intersection point of the control curve of the high-pressure region with the control curve of the low-pressure region or both in order to achieve the desired flow (see also Sassone at col. 4, lines 26-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753